NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5340-17T1

ALLSTATE INDEMNITY
COMPANY, ALLSTATE
INSURANCE COMPANY,
and ALLSTATE NEW JERSEY
INSURANCE COMPANY,

          Plaintiffs-Respondents,

v.

KAMEL KAZAN, D.C., SALVATORE
SANTANGELO, D.C., NART TSAY,
D.C., MIGUEL PAGAN, D.C., JOHN K.
BURGER, D.O., JOAN VAN RAALTE,
D.M.D., WAYNE MILLER, D.C.,
TATIANA SHARAHY, M.D., JENNIFER
O'BRIEN, GIOVANNI DURAN, PTA,
GARY REYES, BERGEN PHYSICAL
THERAPY, LLC, PATERSON
CHIROPRACTIC CENTER, PC,
HEALTH ONE MEDICAL & PHYSICAL
REHABILITATION, LLC, INNOVATIVE
SPINE CARE, LLC, INNOVATIVE SPINE
CARE MEDICAL CENTER, LLC, d/b/a
PURE ANTIAGING MEDICAL CENTER,
JOAN VAN RAALTE, D.M.D, PC,
WILLIAM G. VANDERVEER, and
VANDERVEER SALES AND
MARKETING, LLC,
      Defendants,

and

TAE YOUNG HONG, D.C. and
MODERN ACUPUNCTURE, LLC,

      Defendants-Appellants,

and

ALLSTATE PROPERTY AND
CASUALTY COMPANY,
NORTHBROOK INDEMNITY,
ALLSTATE FIRE & CASUALTY
INSURANCE COMPANY,
ENCOMPASS INSURANCE
COMPANY, ENCOMPASS
PROPERTY AND CASUALTY
INSURANCE OF NEW JERSEY,
and ENCOMPASS INSURANCE
COMPANY OF NEW JERSEY,

     Plaintiffs.
________________________________

           Submitted September 16, 2019 – Decided January 6, 2020

           Before Judges Rothstadt, Moynihan, and Mitterhoff.

           On appeal from the Superior Court of New Jersey, Law
           Division, Bergen County, Docket No. L-7550-13.

           Ameri & Associates, LLC, attorneys for appellants
           (Dominick Succardi and Jonathan J. Mincis, on the
           briefs).



                                                                    A-5340-17T1
                                    2
             Kennedy Vuernick, LLC, attorneys for respondents
             (Richard E. Vuernick, of counsel; Gabrielle H.
             Pohlman, of counsel and on the brief).

PER CURIAM

      In this action filed by plaintiffs that alleged insurance fraud against a group

of medical professionals and their related businesses, defendants Tae Young Hong,

D.C. and his company, Modern Acupuncture, LLC appeal from the Law Division's

June 11, 2018 order denying their Rule 4:50-1(f) motion to vacate an earlier order

granting plaintiffs summary judgment.         In support of their motion to vacate,

defendants argued that they did not oppose plaintiffs' motion for summary judgment

because their prior attorney was negligent and failed to respond to plaintiffs' motion

without telling them.    The motion judge rejected their argument, finding that

defendants did not demonstrate exceptional circumstances because they were not

"blameless litigants" and they failed to prove that their prior counsel's negligence

was the reason that plaintiffs' motion went unanswered. We affirm substantially for

the reasons expressed by the motion judge in her June 11, 2018 written decision

issued with the order under appeal.

      Plaintiffs filed their original complaint against defendants in 2013, and

they filed an answer in 2014. In April 2017, plaintiffs filed their motion for




                                                                              A-5340-17T1
                                          3
summary judgment. The motion judge granted the unopposed motion in June

2017 and awarded plaintiffs approximately $1.6 million in damages.

      On the date scheduled for trial of plaintiffs' remaining claims as to other

parties, defendants' prior attorney filed a motion in limine to vacate the

judgment. According to defendants, "[t]hroughout the pendency" of this action,

their prior attorney was difficult to contact and rarely updated them as to the

status of their case. They also alleged that he did not advise them of plaintiffs'

motion for summary judgment, about which they were unaware until October

2017, when their bank informed them that their accounts had been frozen

pursuant to plaintiffs' judgment lien and levy.

      When defendants contacted their attorney, he allegedly informed them

that the accounts were frozen in error and that he would file a motion to remove

the levy, which he did as the motion in limine, without notice to his clients or to

plaintiffs. In the attorney's supporting certification, he stated that defendants

had filed a timely answer to plaintiffs' complaint, engaged in discovery, and did

not respond to the summary judgment motion because one of the co-defendants,

Gary Reyes, was in default and had not participated in discovery.

      The motion judge denied the in limine motion to vacate on October 2,

2017. In her order, the judge stated that the motion had been filed on the actual


                                                                           A-5340-17T1
                                        4
trial date, without proper notice to the other parties, "seemingly without any

legal support," and that defendants "have coasted along the litigation and did not

oppose [the] summary judgment decision or order, nor did they timely move to

reconsider."

      After they secured new counsel, defendants filed another motion in

January 2018 under Rule 4:50-1(f) for relief from the final judgment, arguing

that exceptional circumstances existed because their former attorney failed to

oppose the summary judgment motion. According to defendants' supporting

certification, despite their efforts to be in contact with their former attorney,

"[t]hroughout the pendency" of the matter, he never communicated with them

or otherwise kept them informed about the litigation. However, they also stated

that in April 2017, before the summary judgment was filed, their attorney

appeared with them at depositions. Defendants did not include any supporting

documents reflecting their attempts throughout the years to contact counsel, nor

information, if any, he could have filed in opposition to summary judgment

sought by plaintiffs.




                                                                          A-5340-17T1
                                        5
       On June 11, 2018, the motion judge denied defendant's motion and issued a

twenty-three page written decision setting forth her reasons.1 The judge determined

that no exceptional circumstances were present and that defendants were not

blameless litigants. The judge observed that defendants were not without the ability

to sue their prior attorney for any alleged wrongdoing, and there were no facts or

evidence demonstrating that the attorney committed malpractice—rather, the

evidence "present[ed] the possibility of other reasons for not responding [to] the . . .

motion in 2017, including for strategic reasons."

       The judge concluded that, based on the record, defendants did not make

reasonable efforts to stay apprised of the case status and the evidence in the record

belied their contention that their attorney was ignoring them or that they were

dissatisfied with his performance. According to the judge, if it were true that counsel

ignored them for over three years as defendants alleged, they would have retaineda

new lawyer. As the judge pointed out, defendants stated their attorney represented

them at an April 17, 2017 deposition, "notwithstanding [defendants'] purported

dissatisfaction . . . prior to that event."




1
  The decision also addressed other post-judgment motions relating to plaintiffs'
collection efforts.
                                                                               A-5340-17T1
                                              6
       Characterizing defendants as not "unsophisticated litigant[s], but instead . . .

learned professional[s]," the judge stated it made "no sense" that they continued to

pay legal fees for four years despite repeatedly being ignored by their attorney. The

judge found that defendants played a role in the events that led to plaintiffs' judgment

by failing to take any action to insure their interests were protected. For those

reasons, she denied their motion. This appeal followed.

      On appeal, defendants contend that they established the exceptional

circumstances required to vacate a judgment under Rule 4:50-1(f). They also

argue the motion judge erred by not applying our holdings in Jansson v. Fairleigh

Dickinson Univ., 198 N.J. Super. 190 (App. Div. 1985), and Parker v. Marcus, 281
N.J. Super. 589 (App. Div. 1995), by determining they were not blameless

litigants and by requiring defendants to prove "a likelihood of success on the

merits." We disagree.

      We review the denial of a Rule 4:50-1(f) motion for a clear abuse of

discretion. Hous. Auth. of Morristown v. Little, 135 N.J. 274, 283 (1994); Piscitelli

v. Classic Residence by Hyatt, 408 N.J. Super. 83, 102 (App. Div. 2009). An abuse

of discretion occurs when a decision is "made without a rational explanation,

inexplicably departed from established policies, or rested on an impermissible

basis." U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012).


                                                                               A-5340-17T1
                                           7
      Rule 4:50-1(f) provides that "the court may relieve a party . . . from a final

judgment or order for . . . any . . . reason justifying relief from the operation of the

judgment or order." "The very essence of that subdivision is its ability to afford

relief in exceptional situations." Hodgson v. Applegate, 31 N.J. 29, 41 (1959). In

order to obtain relief under subsection (f)'s "catch-all" provision, a movant must

satisfy a heavy burden of demonstrating "exceptional" circumstances. See Court

Inv. Co. v. Perillo, 48 N.J. 334, 341 (1966); see also Hous. Auth. of Morristown, 135
N.J. at 286; Badalamenti ex rel. Badalamenti v. Simpkiss, 422 N.J. Super. 86, 103

(App. Div. 2011). "[B]ecause of the importance . . . attach[ed] to the finality of

judgments, relief under Rule 4:50-1(f) is available only when 'truly exceptional

circumstances are present.'" Guillaume, 209 N.J. at 484. "The rule is limited to

'situations in which, were it not applied, a grave injustice would occur.'" Ibid.

      To determine whether exceptional circumstances exist, courts consider: "(1)

the extent of the delay, (2) the underlying reason or cause, (3) the fault or

blamelessness of the litigant, and (4) the prejudice that would accrue to the other

party." Jansson, 198 N.J. Super. at 195. Rule 4:50-1(f) does not require the

demonstration of a likelihood of success on the merits. See Guillaume, 209 N.J. at

457-58 (stating that a meritorious defense must be demonstrated under Rule 4:50-

1(a), but that only exceptional circumstances must be proved under Rule 4:50-1(f)).


                                                                               A-5340-17T1
                                           8
      In Parker and Jansson we addressed the need to protect a "blameless" litigant

from the sins of his errant attorney by vacating dismissals of their complaints. In

Parker, we considered the blamelessness of a plaintiff whose attorney allowed the

case to be dismissed by failing to appear for an arbitration, failed to notify the client

of the dismissal, later "apologized . . . for lying, and explained that he had numerous

personal and ethical problems." Parker, 281 N.J. Super. at 592. There, we found

plaintiff to be a "blameless litigant" where "[h]e made every effort to keep in contact

with his attorney during the pendency of his case and was assured that the matter

had not been scheduled for trial because of a calendar backlog." Id. at 594. We

found exceptional circumstances based upon the plaintiff's attorney's malpractice in

the handling of the plaintiff's case and the fact that the plaintiff likely had no remedy

against the attorney who had since become disbarred. Ibid.

      In Parker, we also described our holding in Jansson as follows:

             Plaintiffs' complaint in Jansson had been dismissed
             because their attorney failed to send answered
             interrogatories to defense counsel. . . . [W]e held that
             plaintiffs were entitled to relief because they "were,
             themselves, entirely blameless." . . . [W]e observed
             "[w]e believe that in the absence of demonstrable
             prejudice to the other party it is neither necessary nor
             proper to visit the sins of the attorney upon his
             blameless client."

             [Id. at 593-94 (fifth alteration in original) (quoting
             Jansson, 198 N.J. Super. at 196).]

                                                                                A-5340-17T1
                                           9
      With these guiding principles in mind, we turn to the motion judge's

reasoning here, and we discern no abuse of discretion. We affirm substantially

for the reasons expressed by the motion judge in her comprehensive decision.

We add only the following comments.

      At the outset, we observe that to the extent defendants contend that the

motion judge denied their motion because they did not prove that they were

likely to be successful on the merits, we conclude that the contention is belied

by the record. In her comprehensive written decision, the judge never addressed

whether defendants established a meritorious defense or a likelihood of success

on the merits and relied instead on the factors articulated in Parker.

      However, the fact that defendants were not obligated to demonstrate a

likelihood of success on summary judgment or a meritorious defense did not

relieve them of their obligation to establish an injustice if the judgment was not

vacated. Guillaume, 209 N.J. at 484. To establish that injustice, defendants would

have to demonstrate that there was a legitimate opposition to the summary judgment

motion that their attorney could have filed in order to protect defendants' interests.

However, defendants' motion did not contain any statement of the information

counsel had in his possession or could have obtained that could have been used

to file opposition to the summary judgment motion in 2017.


                                                                              A-5340-17T1
                                        10
      In her decision, the motion judge concluded only that there were no

exceptional circumstances, and defendants were not left without any remedy

against their attorney as in Parker, where the plaintiff's complaint was dismissed

and his attorney disbarred; and in Jansson, where the plaintiffs' complaint was

dismissed following their attorney's "willful[] fail[ure] to abide by his oath ."

And, defendants here were not blameless by virtue of their admission that for

the four years their attorney did not keep them informed, they took no action to

replace him or otherwise determine the status of their case.        As we have

previously observed, we will not find a litigant "blameless" where his "dilemma

[is] . . . occasioned by his own dereliction or ambivalence." Parker, 281 N.J.

Super. at 595.

      In short, we are satisfied, on this record, the motion judge's decision

denying relief was not a clear abuse of her discretion. Rather, her decision was

grounded in reason and supported by substantial credible evidence in the record.

We discern no basis to disturb the judge's determination that she had a

reasonable basis to withhold the extraordinary relief under Rule 4:50-1(f).

      Affirmed.




                                                                          A-5340-17T1
                                       11